      Case 2:18-cr-00422-SMB Document 714 Filed 07/29/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                            FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                                  CR-18-422-PHX-SMB

18                        Plaintiff,                      NOTICE REGARDING
                                                      BACKPAGE.COM SERVER DATA
19            v.

20   Michael Lacey, et al.,
21                        Defendants.
22
23         The United States provides notice that, in accordance with its Response to Motion
24   to Compel (CR 696 at 7 n.3), on July 29, 2019 it made the Backpage.com payment
25   processing server data available to Defendants, except for one hard drive that should be
26   made available to Defendants within the next week or so.
27
28
     Case 2:18-cr-00422-SMB Document 714 Filed 07/29/19 Page 2 of 3




 1
 2       Respectfully submitted this 29th day of July, 2019.
 3
                                           BRIAN BENCZKOWSKI
 4                                         Assistant Attorney General
                                           Criminal Division, U.S. Department of Justice
 5
                                           s/Reginald E. Jones
 6                                         REGINALD E. JONES
                                           Senior Trial Attorney
 7                                         U.S. Department of Justice, Criminal Division
                                           Child Exploitation and Obscenity Section
 8
                                           MICHAEL BAILEY
 9                                         United States Attorney
                                           District of Arizona
10
                                           KEVIN M. RAPP
11                                         MARGARET PERLMETER
                                           PETER S. KOZINETS
12                                         ANDREW C. STONE
                                           JOHN J. KUCERA
13                                         Assistant U.S. Attorneys
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
      Case 2:18-cr-00422-SMB Document 714 Filed 07/29/19 Page 3 of 3




 1
 2                              CERTIFICATE OF SERVICE
 3
 4          I hereby certify that on July 29, 2019, I electronically transmitted the attached

 5   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 6   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance

 7   as counsel of record.

 8
     s/ Angela Schuetta_____
 9   Angela Schuetta
     U.S. Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
